Citation Nr: 9934429	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for cervical dysplasia.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral pes planus and heel spurs.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a blocked ureter.

5.  Entitlement to service connection for painful joints.

6.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1994.

This appeal arises from a rating decision of April 1995 from 
the New Orleans, Louisiana, Regional Office (RO).  

This decision will address the issues of increased disability 
ratings for cervical dysplasia and pes planus.  The remand 
that follows will address the service connection issues.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed. 

2.  The veteran's cervical dysplasia produces at most 
moderate symptoms.

3.  The medical evidence does not show severe symptoms that 
are the chronic residuals of infections, burns, chemicals, or 
foreign bodies.

4.  The medical evidence does not show that the veteran's 
gynecological disability is under continuous treatment.

5.  There is flattening or loss of the longitudinal arch and 
subjective complaints of pain.  

6.  There is no evidence of the weight bearing line being 
over or medial to the great toe, or bowing of the tendo 
achillis.  There was no pain on manipulation.  

7.  There is no evidence of disability related to the heel 
spurs. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
cervical dysplasia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.116a, Diagnostic Codes 7612, 7615 
(1994); 38 C.F.R. §§ 4.7, 4.20, 4.116, Diagnostic Codes 7612, 
7615 (1999).

2.  The criteria for an increased (compensable) disability 
rating for bilateral pes planus and heal spurs are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.20, 4.31, 4.71a, Diagnostic Codes 5276, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  The veteran has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1999). 

Where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

Cervical dysplasia

Following issuance of a supplemental statement of the case in 
February 1997, the veteran provided additional medical 
records and underwent a VA examination.  A supplemental 
statement of the case has not been issued that addresses 
these records relative to the issue of an increased 
disability rating for cervical dysplasia.  However, since the 
evidence received does not address the cervical dysplasia, a 
supplemental statement of the case is not necessary.  
Therefore, the Board will proceed with consideration of the 
veteran's claim without referral of this issue to the RO for 
a supplemental statement of the case.  Cf. 38 C.F.R. 
§§ 19.31, 19.37 (1999).

In a rating decision in April 1995, service connection for 
"cervical dysplasia; condyloma; s/p [status post] cryo 
procedure" was granted with a noncompensable disability 
rating assigned.  The noncompensable rating has remained in 
effect since that time.

Under the criteria that were in effect at the time the 
veteran initiated her claim, Diagnostic Code 7612 for 
"Cervicitis" and Diagnostic Code 7615 for "Oophoritis" 
provide that a non compensable rating is warranted for mild 
symptoms.  Moderate symptoms warrant a 10 percent rating and 
severe symptoms that are chronic residuals of infections, 
burns, chemicals, foreign bodies, etc. warrant a 30 percent 
rating.  38 C.F.R. § 4.116a, Diagnostic Codes 7612, 7615 
(1994).

The gynecological rating criteria were revised in 1995.  60 
Fed.Reg. 19855 (1995).  The criteria of Diagnostic Code 7612 
for disease or injury of the cervix and Diagnostic Code 7615 
for disease, injury, or adhesions of the ovary provide that 
disability will be rated under the General Rating Formula for 
Disease, Injury, or Adhesions of Female Reproductive Organs 
(Diagnostic Codes 7610 through 7615).  These criteria provide 
that a noncompensable rating is warranted for symptoms that 
do not require continuous treatment.  A 10 percent rating is 
warranted for symptoms that require continuous treatment and 
a 30 percent rating is appropriate where symptoms are not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Codes 7612, 7615 (1999).

During the pendency of the veteran's claim and appeal, the 
gynecological rating criteria were revised.  The veteran is 
entitled to have the claim evaluated under both the new and 
old criteria, and have to criteria most favorable to the 
claim applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and new gynecological rating criteria 
will be considered.

The report of a December 1994 VA gynecological examination 
notes that the veteran complained of constant lower quadrant 
pain and that she was most sensitive to any pressure such as 
tight clothing.  The report notes the abdomen was soft with 
some mild trigger points bilaterally in the lower quadrant 
area.  The report also notes the uterus was tender.  The 
veteran presented testimony in December 1997 before the 
undersigned member of the Board.  She testified that she had 
abdominal tenderness that limited her bending over.  She 
testified that she didn't take medication for her condition.

The gynecological rating criteria do not provide guidance as 
to what constitutes mild, moderate, and severe symptoms.  
However, the veteran's claims of abdominal pain are supported 
by the examination report that notes the uterus was tender 
and there were abdominal trigger points.  Therefore, her 
complaints of pain due to pressure and difficulty bending 
over would indicate the veteran's disorder approximates no 
more than moderate disability.  Under the provisions of 
Diagnostic Codes 7612 and 7615, moderate disability is a 10 
percent disability rating.  The symptoms shown in the medical 
evidence do not show severe symptoms that are the chronic 
residuals of infections, burns, chemicals, foreign bodies to 
warrant a higher rating.  38 C.F.R. § 4.116a, Diagnostic 
Codes 7612, 7615 (1994); 38 C.F.R. §§ 4.7, 4.20 (1999).

As noted, the veteran's gynecological condition is a 10 
percent disability rating under rating criteria in effect at 
the time she initiated her claim.  A greater disability 
rating under the revised rating criteria requires that the 
veteran have symptoms that are not controlled by continuous 
treatment.  However, the medical evidence does not show that 
the veteran receives treatment for her gynecological 
disability and she testified that she took no medication for 
it.  Accordingly, the preponderance of the evidence is 
against her claim for an increased disability rating under 
the revised rating criteria.  38 C.F.R. § 4.116, Diagnostic 
Codes 7612, 7615 (1999).

Based on the above, the evidence warrants a 10 percent 
disability rating for cervical dysplasia.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.116a, Diagnostic 
Codes 7612, 7615 (1994); 38 C.F.R. §§ 4.7, 4.20, 4.116, 
Diagnostic Codes 7612, 7615 (1999).

Pes planus

In an April 1995 rating decision, service connection for 
"pes planus and heel spurs, bilateral, left foot post 
operative" was granted with a noncompensable disability 
rating assigned.  A June 1998 rating decision revised the 
description of the veteran's disability to "bilateral pes 
planus and heel spurs; p.o. [post operative] left foot" and 
continued the noncompensable rating.

Under the criteria of Diagnostic Code 5276, entitled 
"Flatfoot, acquired," a noncompensable disability rating is 
warranted for mild pes planus with symptoms relieved by built 
up shoe or arch support and a 10 percent rating is warranted 
for unilateral or bilateral moderate symptoms with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use.  A 20 
percent rating is appropriate for unilateral symptoms and a 
30 percent rating is appropriate for bilateral symptoms that 
are severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 30 percent disability rating 
is warranted for unilateral symptoms and a 50 percent rating 
is warranted for bilateral symptoms that are pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

Under the criteria of Diagnostic Code 5284, entitled "Foot 
injuries, other" a 10 percent disability rating is warranted 
for moderate residuals, a 20 percent rating is warranted for 
moderately severe residuals, and a 30 percent disability 
rating is warranted for severe residuals.  With loss of use 
of the foot, a 40 percent disability rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

The report of a November 1994 VA examination notes there was 
some flattening of the longitudinal arch of the feet.  The 
report notes there were no abnormalities referable to the 
soles of the feet and there was no evidence of tenderness of 
the feet.  The report indicates there was a small operative 
scar on the inner aspect of the left heel at the site of a 
podiatry procedure for "spurs."  A November 1994 report of 
VA X-rays note the bilateral foot films were within normal 
limits.  The report of a January 1998 VA examination notes 
that when the veteran was standing, she had flat feet and 
almost total loss of the longitudinal arch.  The report notes 
that in the sitting position, the arch was present.  The foot 
was flexible.  There was no evidence of inflammation and no 
particular tenderness.  The diagnosis was bilateral pes 
planus.  The report of a January 1998 VA X-ray of the feet 
notes an impression of essentially negative study.  The 
veteran presented testimony in December 1997 before the 
undersigned member of the Board.  She testified that she 
could not do prolonged walking or standing, and standing for 
long periods of time hurt.  She indicated that she had been 
given inserts for her shoes but her feet had changed. 

The November 1994 and the January 1998 VA examination reports 
show that there was flattening or loss of the longitudinal 
arch.  However, there is no evidence of the weight bearing 
line being over or medial to the great toe.  There is also no 
evidence of bowing of the tendo achillis.  Both VA 
examination reports indicate there was no tenderness.  
Therefore, there is no pain on manipulation.  The examination 
reports also do not show pain on use and the November 1994 VA 
examination report shows that her gait was not abnormal.  The 
only disability manifestations of the veteran's pes planus 
were her subjective complaints of pain.  While pain is a 
factor for moderate disability from pes planus, none of the 
other factors applicable to moderate pes planus are present.  
While the veteran testified that she received shoe inserts in 
service, there is no evidence that they are currently in use.  
Therefore, the veteran's pes planus more closely approximates 
mild pes planus.  Mild pes planus is a noncompensable 
disability which is consistent with the currently assigned 
disability rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (1999).

The description of the veteran's service connected foot 
disability includes heel spurs.  The Schedule does not 
provide rating criteria for heel spurs.  Therefore, the 
disability will rated under the criteria of Diagnostic Code 
5284 since there are no other applicable rating criteria and 
the anatomical localization and the function affected are 
analogous.  There is no evidence in the record of any 
disability related to heel spurs.  Additionally, both VA X-
rays do not show heel spurs.  Only the November 1994 VA 
examination report notes a small post operative scar and 
there is no indication that this causes disability.  
Accordingly, the veteran's heel spurs cause at most mild foot 
disability.  Since the requirements for a compensable rating 
under the criteria of Diagnostic Code 5284 are not met, the 
disability from heel spurs is noncompensable.  38 C.F.R. 
§§ 4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5284 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for bilateral pes planus and heel spurs.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.20, 
4.31, 4.71a, Diagnostic Codes 5276, 5284 (1999).


ORDER

1.  A 10 percent disability rating for cervical dysplasia is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.
2.  An increased disability rating for bilateral pes planus 
is denied.


REMAND

At the veteran's December 1997 hearing before the undersigned 
member of the Board, she provided post service medical 
records for consideration by the RO.  Additionally, she 
underwent a VA examination.  The RO considered this 
additional evidence, however, the June 1998 supplemental 
statement of the case only addressed the issue of an 
increased disability rating for the veteran's bilateral foot 
disability.  It did not address the other pending service 
connection issues.  Therefore, the case must be returned to 
the RO for issuance of a supplemental statement of the case 
that addresses the evidence received subsequent to the 
February 1997 supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (1999).

Accordingly, this case is REMANDED for the following.

The RO should provide the veteran with a 
supplemental statement of the case that 
addresses the evidence received since the 
February 1997 statement of the case was 
issued.   The veteran and her 
representative should also be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Additionally, the RO should conduct any additional 
evidentiary development that may be deemed necessary.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






